DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/13/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings received on 08/09/2018 are accepted by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding claim 14, the phrase "moved … by less than a particular amount or more than the particular amount" renders the claim indefinite.  The term "particular 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al (US 2013/0229650) in view of Ryu et al. (US 2018/0053295), and further in view of Juncosa et al. (US 6,309,601).

Regarding claim 1, Wilson disclosed a method (refer to US 2013/0229650), comprising: capturing, using a camera associated with an inspection apparatus (Fig. 1, cameras 110 and 120; [0057]), a first image of a material associated with a first set of optical fibers in a field of view of the camera (A wide field of view (FOV) camera is provided for imaging the ferrule so that the fiber ends, [0013]; “a first camera adapted to image a ferrule”, [0014]), 
performing, by the apparatus, a comparison of the first image of a material and a second image of a material associated with a second set of optical fibers after capturing 
determining, by the apparatus, that the first set of optical fibers does not include an expected set of optical fibers based on a result of performing the comparison (“The processor may analyze the optical fiber images by segmenting the optical fiber images to distinguish the fiber from the surrounding material of the ferrule and re-assembling the segmented fibers for display as a fiber-by-fiber view”.[0018]);  
determining, by the apparatus, an amount by which to adjust the field of view of the camera based on the result of performing the comparison (“The method may further include determining a focus quality by evaluating the relative contrast within a series of captured images … and computing a total area of defects on the optical fiber end face (e.g. in order, for example, to calculate at least one of an insertion loss and a return loss)”, [0017])); and 
performing, by the apparatus, one or more actions after determining the amount by which to adjust the field of view of the camera (Wilson in [0017] teaches capturing images, and processing the series of images acquired by the camera to determine the presence of a defect; “The method may further include determining a focus quality by evaluating the relative contrast within a series of captured images … and computing a total area of defects on the optical fiber end face (e.g. in order, for example, to calculate at least one of an insertion loss and a return loss)”, [0017]),

Wilson and Ryu are related to capturing microscopic images. Ryu teaches the apparatus is a microscope and capturing first and second images with the camera (Fig. 2 shows camera 150, “detector 150 may comprise an imaging detector such as a charge coupled device CCD, a CMOS device or an sCMOS device”, [0029], and “imaging unit 100 may include an optical microscope”, [0027], “the optical microscope may be made to obtain multiple images .. each under different, unique, inspection conditions”, [0032]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wilson to use a microscope and capturing multiple images with the camera as taught by Ryu for the predictable result of capturing the images under different, unique, inspection conditions and allowing for in-line process monitoring as taught by Ryu in [0032] and [0024].
Wilson and Ryu do not teach an interstitial material. Wilson and Juncosa are related to optical detection systems. Juncosa teaches an interstitial material (“the interstitial regions 28 are formed of material having low or reduced emission at the wavelength which corresponds to the emission wavelength, or is within the range of detection of the emission detector, [col. 6, lines 17-20]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the unique visual signature of Ryu, by using an interstitial material as taught by Juncosa, for the 
Regarding claim 3, the method according to claim 1 is rejected (see above).
Wilson in view of Ryu and Juncosa teaches the method of claim 1.
Wilson teaches wherein performing the comparison comprises: determining that the first set of optical fibers does not include the expected set of optical fibers comprises: determining that the first set of optical fibers includes a same optical fiber as the second set of optical fibers, or determining that an expected optical fiber is not included in the first set of optical fibers (“The processor may analyze the optical fiber images by segmenting the optical fiber images to distinguish the fiber from the surrounding material of the ferrule and re-assembling the segmented fibers for display as a fiber-by-fiber view”, [0018]; “a processor is included that is adapted to analyze a fiber image acquired by at least one of the first camera and the second camera and determine the presence of a defect”, [0014]).  
Regarding claim 5, the method according to claim 1 is rejected (see above).
Wilson in view of Ryu and Juncosa teaches the method of claim 1.
Wilson further teaches wherein performing the comparison comprises: performing the comparison utilizing at least one of: a feature detection technique (“The processor may analyze the optical fiber images by segmenting the optical fiber images to distinguish the fiber from the surrounding material of the ferrule and re-assembling the segmented fibers for display as a fiber-by-fiber view”.[0018]), a blob detection technique, a histogram matching technique, a scale-invariant feature transform (SIFT) technique, or a simultaneous localization and mapping (SLAM) technique. 
Regarding claim 6, the method according to claim 1 is rejected (see above).
Wilson in view of Ryu and Juncosa teaches the method of claim 1.
Wilson further teaches the method of claim 1, further comprising: determining that the first set of optical fibers is substantially centered in the field of view of the camera prior to capturing the first image; and wherein capturing the first image of interstitial material comprises: capturing the first image of interstitial material after determining that the first set of optical fibers is substantially centered in the field of view of the camera (“The light 122 illuminates the fiber end and the fiber camera 120 autofocuses on the fiber end. At this point, image analysis can be used to identify the fiber end and adjust the position of the camera slightly to center the fiber end in the image thereby improving the accuracy of the determined fiber location. An image of the fiber end is then captured. To ensure that the captured images of the fiber ends are free from motion blur, the movement of the translating table is stopped and allowed to stabilize before an image is captured”, [0071]).
Regarding claim 7, the method according to claim 1 is rejected (see above).
Wilson in view of Ryu and Juncosa teaches the method of claim 1.
Wilson further teaches the method of claim 1, further comprising: determining that the first image is to show the interstitial material associated with the first set of optical fibers prior to capturing the first image; and wherein capturing the first image of interstitial material comprises: capturing the first image of interstitial material after determining that the first image is to show the interstitial material associated with the first set of optical fibers (“The light 122 illuminates the fiber end and the fiber camera 120 autofocuses on the fiber end. At this point, image analysis can be used to identify the fiber end and 
Regarding claim 12, the device according to claim 8 is rejected (see above).
Wilson in view of Ryu teaches the device of claim 8.
Wilson further teaches, wherein the one or more processors (“The processor may include memory that stores methods, codes, instructions and programs”, [0111]). 
Ryu teaches performing the comparison of the first image and the second image (Fig. 4, “the matching portion 330 may match the first and second images”, [0045]), are configured to: perform the comparison to determine that a first unique visual signature of material in the first image of material matches a second unique visual signature of material in the second image of material (the unique visual signature is equivalent to the pattern formed on a wafer of the prior art; “imaging unit 100 may obtain an image of the pattern”, [0043]; “the defect inspection apparatus may be used to detect a defect in a pattern formed on a wafer”, [0024]; “The first and second images are matched to detect a defect in the detection region”, [0024]; Fig. 6 shows flow chart of obtaining 1st image, obtaining 2nd image and matching 1st and 2nd images; “match the first and second images of the same detection region respectively obtained under the first and second inspection conditions, to detect a defect in the detection region”, [0045]); and 
wherein the one or more processors, when determining to adjust the field of view of the camera, are configured to: determine to adjust the field of view of the camera based on 
Wilson and Ryu do not teach unique visual signature of interstitial material. Wilson and Juncosa are related to optical detection systems. Juncosa teaches unique visual signature of interstitial material (“the interstitial regions 28 are formed of material having low or reduced emission at the wavelength which corresponds to the emission wavelength, or is within the range of detection of the emission detector, [col. 6, lines 17-20]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the unique visual signature of Ryu by using an interstitial material as taught by Juncosa, for the predictable result of having low emission within that area for clearly recognize the unique visual signature, as Juncosa teaches in [col. 6, lines 17-20]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. in view of Ryu et al. and Juncosa et al., as applied to claim 2, and further in view of 
Miyamoto et al. (US 2015/0146967). 

Regarding claim 2, the method according to claim 1 is rejected (see above).
Wilson in view of Ryu and Juncosa teaches the method of claim 1.

Wilson in view of Ryu and Juncosa does not explicitly teach performing an alignment to identify an overlapping area of the first image and the second image; and wherein determining the amount by which to adjust the field of view of the camera comprises: determining the amount by which to adjust the field of view of the camera based on the area.
Wilson and Yu are related to optical detection systems. Yu teaches perform the comparison by alignment to identify an overlapping area (“the first image has a first specific region, and pixel data of each pixel in the first specific region is converted to a predetermined value; providing a second image, and overlapping the first image and the second image to form an overlapping region; comparing the predetermined value with pixel data of each pixel in the first image overlapped on the second image to generate a comparison result”, [0007] and Fig. 7).

Wilson and Miyamoto are related to capturing images to match the object. Miyamoto teaches performing the comparison comprises: wherein, performing an alignment of the first image and the second image to identify an overlapping area of the first image and the second image; and wherein determining the amount by which to adjust the field of view of the camera comprises: determining the amount by which to adjust the field of view of the camera based on the distance area (“first image and second image included in a plurality of images obtained by imaging an evaluation pattern; an image capture region determination step of determining an image capture region which includes at least a part of the evaluation pattern and in which the distance between the adjacent images is smaller than the permissible distance value specified in the permissible distance value specification step; and an image capture step of performing imaging of the evaluation pattern in the image capture region determined in the image capture region determination step to obtain a plurality of images”, [0010]). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the technique to determining the amount by which to adjust the field of view of the camera as Wilson teaches to the technique to adjust the field of view of the camera based on the distance area, as Yu teaches, for a predictable result of having the image of better image quality as Yu teaches in [0005].  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. in view of Ryu et al. and Juncosa et al., as applied to claim 1, and further in view of Kiani et al. (US 2004/0125366).

Regarding claim 4, the method according to claim 3 is rejected (see above).
Wilson in view of Ryu and Juncosa teaches the method of claim 3.
Wilson in view of Ryu does not explicitly teach, wherein determining the amount by which to adjust the field of view of the camera comprises: determining the amount based on: the first set of optical fibers including the same optical fiber, or the expected optical fiber being not included in the first set of optical fibers. 
Wilson and Kiani are related to optical inspection device.
Kiani teaches wherein determining the amount by which to adjust the field of view of the camera comprises: determining the amount based on: the first set of optical fibers including the same optical fiber, or the expected optical fiber being not included in the first set of optical fibers (“the controller 54 provides a mechanism for the user to automatically center, focus, and inspect fiber ends individually, and to stepping through multiple fiber ends in an automated manner)”, [0062]).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Wilson in view of Ryu to include adjustable camera for determining the amount by which to adjust the field of view of the camera based on: the expected optical fiber being not included in the first set of optical fibers, .

Claims 8-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al (US 2013/0229650) in view of Ryu et al. (US 2018/0053295).

Regarding claim 8, Wilson disclosed a device (refer to US 2013/0229650), comprising: 
one or more memories; and one or more processors, communicatively coupled to the one or more memories (“The processor may include memory that stores methods, codes, instructions and programs”, [0111]; ), configured to: 
capture, using a camera associated with the device, a first image of interstitial material associated with a first set of optical fibers within a field of view of the camera (a first set of optical fibers is the ferrule so that the fiber ends can be rapidly located, “A wide field of view (FOV) camera is provided for imaging the ferrule so that the fiber ends can be rapidly located. In addition, this wide FOV camera image may be used for inspecting the ferrule for defects”, [0013]; “imaging a ferrule with a first camera”, [0017]); 
perform a comparison of the first image of interstitial material and a second image of interstitial material associated with a second set of optical fibers to determine whether there is a match between the first image of interstitial material and the second image of interstitial material (a second set of optical fibers is described as: at least one fiber for inspection at a fiber location that is estimated based on a ferrule image; “a second camera in the location of at least one fiber for inspection at a fiber location that is estimated based on a ferrule image acquired by the first camera”… “processing at 
determine that the first set of optical fibers does not include an expected set of optical fibers based on a result of performing the comparison (“a processor is included that is adapted to analyze a fiber image acquired by at least one of the first camera and the second camera and determine the presence of a defect”, [0014]; defect, i.e. deficiency is interpreted as mismatch of an expected set of optical fibers; “The processor may analyze the optical fiber images by segmenting the optical fiber images to distinguish the fiber from the surrounding material of the ferrule and re-assembling the segmented fibers for display as a fiber-by-fiber view”.[0018],);  
determine to adjust the field of view of the camera based on determining that the first set of optical fibers does not include the expected set of optical fibers (“The method may further include determining a focus quality by evaluating the relative contrast within a series of captured images … and computing a total area of defects on the optical fiber end face (e.g. in order, for example, to calculate at least one of an insertion loss and a return loss)”, [0017]; defect, i.e. deficiency is interpreted as mismatch of an expected set of optical fibers; “Images captured by the dual cameras are enhanced and analyzed to determine the effectiveness of the cleaning process and to identify the types and quantity of defects present”, [0017]); and 
perform one or more actions after determining that the field of view of the camera is to be adjusted (“The method may further include automatically focusing at least one of the first camera and the second camera with an autofocus facility, wherein the autofocus facility comprises at least one of moving the camera, moving an element in a 
Wilson does not explicitly teach a camera associated with the device. Wilson and Ryu are related to capturing images. Ryu teaches using a camera and capturing first and second images with a camera (Fig. 2 shows camera 150, “detector 150 may comprise an imaging detector such as a charge coupled device CCD, a CMOS device or an sCMOS device”, [0029], and “imaging unit 100 may include an optical microscope”, [0027]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wilson to include a CCD or a CMOS camera to capture the images as taught by Ryu, for the predictable result of detecting signal and capturing image at different wavelength bands with greater reliability, simplifying the apparatus and saving the cost, as Ryu teaches in [0029-0031].
Regarding claim 9, the device according to claim 8 is rejected (see above).
Wilson in view of Ryu teaches the device of claim 8.
Wilson further teaches, wherein the one or more processors are further configured to: determine that the field of view of the camera needs to be moved in a particular direction after determining to adjust the field of view of the camera; and wherein the one or more processors, when performing the one or more actions, are configured to: perform a relative movement of the camera and an optical connector in 
Regarding claim 10, the device according to claim 8 is rejected (see above).
Wilson in view of Ryu teaches the device of claim 8.
Wilson further teaches, wherein the one or more processors are further configured to: determine that the first set of optical fibers is within the field of view of the camera prior to capturing the first image; and wherein the one or more processors, 
Regarding claim 11, the device according to claim 8 is rejected (see above).
Wilson in view of Ryu teaches the device of claim 8.
Wilson further teaches, the device of claim 8, wherein the one or more processors (“The processor may include memory that stores methods, codes, instructions and programs”, [0111]), when determining that the first set of optical fibers does not include the expected set of optical fibers, are configured to: determine that the first set of optical fibers includes at least one optical fiber that overlaps with the second set of optical fibers, or determine that the first set of optical fibers fails to include an expected optical fiber (“The processor may analyze the optical fiber images by segmenting the optical fiber images to distinguish the fiber from the surrounding material of the ferrule and re-assembling the segmented fibers for display as a fiber-by-fiber view”, [0018]; “a processor is included that is adapted to analyze a fiber image acquired by at least one of the first camera and the second camera and determine the 
Regarding claim 14, the device according to claim 8 is rejected (see above).
Wilson in view of Ryu teaches the device of claim 8.
Wilson further teaches wherein the one or more processors (“The processor may include memory that stores methods, codes, instructions and programs”, [0111]) are further configured to: determine that the camera and an optical connector (“The system may include a first camera adapted to image a ferrule. The second camera is positioned in an estimated fiber location”, [0014]; “multiple fiber connectors”, [0016]; “The ferrule may be selected from various optical fiber connectors including MT, MPO, and PRIZM or other array lens-based connectors” [0018]) have been moved relative to each other by less than a particular amount or more than the particular amount after performing the comparison (“The light illuminates the fiber end and the fiber camera autofocuses on the fiber end. At this point, image analysis can be used to identify the fiber end and adjust the position of the camera slightly to center the fiber end in the image thereby improving the accuracy of the determined fiber location. An image of the fiber end is then captured. To ensure that the captured images of the fiber ends are free from motion blur, the movement of the translating table is stopped and allowed to stabilize before an image is captured”, [0071]), wherein the optical connector is associated with the first set of optical fibers and the second set of optical fibers (“a first camera adapted to image a ferrule, The second camera is positioned in an estimated fiber location based on a ferrule image acquired by the first camera, wherein the second camera is adapted to image at least one fiber of the ferrule”, [0014]), and wherein the one or more processors .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al (US 2013/0229650) in view of Ryu et al. (US 2018/0053295), an further in view of Yu (2014/0126778).

Regarding claim 13, the device according to claim 8 is rejected (see above).
Wilson in view of Ryu teaches the device of claim 8.
Wilson further teaches, wherein the one or more processors (“The processor may include memory that stores methods, codes, instructions and programs”, [0111]). Wilson teaches “based on the analysis of the image of the fiber end, defects are identified and sized. If multiple images of the fiber end were captured, the multiple images are analyzed and the identified defects in the multiple images are compared. The defects are then compared to predetermined thresholds for defect size, defect number, defect location or defect type”, [0075].

Wilson and Yu are related to optical detection systems. Yu teaches perform the comparison by determining whether respective portions of the first image and the second image overlap (“the first image has a first specific region, and pixel data of each pixel in the first specific region is converted to a predetermined value; providing a second image, and overlapping the first image and the second image to form an overlapping region; comparing the predetermined value with pixel data of each pixel in the first image overlapped on the second image to generate a comparison result”, [0007] and Fig. 7).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the technique of perform the comparison of Wilson to the technique that Yu teaches for using only the images without background scene for the predictable result of better image quality, as Yu teaches in [0005].  

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 2013/0229650) in view of Ryu et al. (US 2018/0053295) and Juncosa et al. (US 6,309,601) and further in view of Yu (2014/0126778).

Regarding claim 15, Wilson disclosed a non-transitory computer-readable medium storing instructions, the instructions comprising: 

capture, using a camera associated with an apparatus, a first image of a material associated with a first set of optical fibers within a field of view of the camera (“The system includes dual cameras to identify the locations of the optical fibers and then to inspect the ends of the optical fibers for defects. A wide field of view (FOV) camera is provided for imaging the ferrule… A narrow FOV camera, with higher resolution, is provided for detailed inspection..”, [0013], “a first camera adapted to image a ferrule”, [0014]); perform a comparison of the first image of a material and a second image of a material associated with a second set of optical fibers after capturing the first image (“the second camera is adapted to image at least one fiber of the ferrule”, [0014], a second set of optical fibers is at least one fiber for inspection at a fiber location that is estimated based on a ferrule image; “a second camera in the location of at least one fiber for inspection at a fiber location that is estimated based on a ferrule image acquired by the first camera”;  “for optical fiber end face inspection and cleaning may include imaging a ferrule with a first camera, positioning a second camera in the location of at least one fiber for inspection at a fiber location that is estimated based on a ferrule image acquired by the first camera … “, [0017]); 
determine that there is an defect in a portion of the first image and a portion of the second image based on a result of performing the comparison, wherein the defect indicates an error in a relative movement of the camera and an optical connector (Wilson teaches capturing 2 images, “and processing at least one fiber image acquired 
wherein the optical connector is associated with the first set of optical fibers and the second set of optical fibers (“The ferrule is typically mounted into a connector for connecting to another ferrule with mating fiber optics”, [0006]; the first set of optical fibers is “wide field of view (FOV) camera is provided for imaging the ferrule so that the fiber ends”, [0013] and the second set of optical fibers is “the second camera is adapted to image at least one fiber of the ferrule”, [0014]), determine that the first set of optical fibers does not include an expected set of optical fibers after determining that there is a defect in the portion of the first image and the portion of the second image (“a method for optical fiber end face inspection and cleaning may include imaging a ferrule with a 
Wilson is silent about the apparatus is a microscope, material is interstitial material and capturing first and second images with one camera and used comparison by overlap a portion.
Wilson and Ryu are related to capturing microscopic images. 
Ryu teaches using a microscope camera and capturing first and second images with the same camera (Fig. 2 shows camera 150, “detector 150 may comprise an imaging detector such as a charge coupled device CCD, a CMOS device or an sCMOS device”, [0029], and “imaging unit 100 may include an optical microscope”, [0027]). 

Wilson and Ryu do not teach an interstitial material. Wilson and Juncosa are related to optical detection systems. 
Juncosa teaches an interstitial material (“the interstitial regions 28 are formed of material having low or reduced emission at the wavelength which corresponds to the emission wavelength, or is within the range of detection of the emission detector, [col. 6, lines 17-20]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the unique visual signature of Ryu by using an interstitial material as taught by Juncosa, for the predictable result of having low emission within that area for clearly recognize the unique visual signature, as Juncosa in [col. 6, lines 17-20]).
Wilson, Ryu and Juncosa do not explicitly teach that perform the comparison by image overlap. 
Wilson and Yu are related to optical detection systems. Yu teaches perform the comparison by image overlap (“the first image has a first specific region, and pixel data of each pixel in the first specific region is converted to a predetermined value; providing a second image, and overlapping the first image and the second image to form an overlapping region; comparing the predetermined value with pixel data of each pixel in 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the technique of perform the comparison of Wilson to the technique that Yu teaches for using only the images without background scene for the predictable result of better image quality, as Yu teaches in [0005].  
Regarding claim 16, the non-transitory computer-readable medium according to claim 15 is rejected (see above).
Wilson in view of Ryu, Juncosa and Yu teaches the non-transitory computer-readable medium of claim 15. Wilson further teaches, wherein the one or more instructions, when executed by the one or more processors (“The processor may include memory that stores methods, codes, instructions and programs”, [0111]), further cause the one or more processors to: determine that the first set of optical fibers is within the field of view of the camera prior to capturing the first image; determine that the first set of optical fibers is substantially centered within the field of view of the camera prior to capturing the first image (The light 122 illuminates the fiber end and the fiber camera 120 autofocuses on the fiber end. At this point, image analysis can be used to identify the fiber end and adjust the position of the camera slightly to center the fiber end in the image thereby improving the accuracy of the determined fiber location. An image of the fiber end is then captured”, [0071],), and  
wherein the one or more instructions, that cause the one or more processors to capture the first image, cause the one or more processors (“The processor may include memory that stores methods, codes, instructions and programs”, [0111]) to: capture the 
Regarding claim 17, the non-transitory computer-readable medium according to claim 16 is rejected (see above).
Wilson in view of Ryu, Juncosa and Yu teaches the non-transitory computer-readable medium of claim 16. Wilson further teaches, the non-transitory computer-readable medium of claim 16, wherein the one or more instructions, that cause the one or more processors to determine that there is defect in the portion of the first image and the portion of the second image, cause the one or more processors (“The processor may include memory that stores methods, codes, instructions and programs”, [0111], “the multiple images are analyzed and the identified defects in the multiple images are compared. The defects are then compared to predetermined thresholds for defect size, defect number, defect location or defect type, [0072],) to: determine that a quantity of pixels defect in the first image and the second image after performing the comparison; and wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: determine an amount by which to adjust the field of view of the camera based on the quantity of pixels defect in 
Yu teaches that the defect is there is the overlap in the portion (“the first image has a first specific region, and pixel data of each pixel in the first specific region is converted to a predetermined value; providing a second image, and overlapping the first image and the second image to form an overlapping region; comparing the predetermined value with pixel data of each pixel in the first image overlapped on the second image to generate a comparison result”, [0007] and Fig. 7).
Regarding claim 18, the non-transitory computer-readable medium according to claim 16 is rejected (see above).
Wilson in view of Ryu, Juncosa and Yu teaches the non-transitory computer-readable medium of claim 15. Wilson further teaches, the non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the one or more processors to perform the comparison, cause the one or more processors (“The processor may include memory that stores methods, codes, instructions and programs”, [0111]; “a processor is included that is adapted to analyze a fiber image acquired by at 
Regarding claim 19, the non-transitory computer-readable medium according to claim 15 is rejected (see above).
Wilson in view of Ryu, Juncosa and Yu teaches the non-transitory computer-readable medium of claim 15. Wilson further teaches, wherein the one or more instructions, when executed by the one or more processors, cause the one or more processors to: (“The processor may include memory that stores methods, codes, instructions and programs”, [0111]]), determine an amount by which to adjust the field of view of the camera to eliminate the overlap in the portion of the first image and the portion of the second image after determining to adjust the field of view of the camera (“the multiple images are analyzed and the identified defects in the multiple images are compared. The defects are then compared to predetermined thresholds for defect size, defect number, defect location or defect type, [0072], “step 1360, based on the comparison of the identified defects to the predetermined thresholds, an assessment is generated. The assessment can take various forms. The assessment can be a simple pass or fail. [0073]), the examiner considers eliminate the overlap is eliminate the defect, which 
Regarding claim 20, the non-transitory computer-readable medium according to claim 19 is rejected (see above).
Wilson in view of Ryu, Juncosa and Yu teaches the non-transitory computer-readable medium of claim 19. Wilson further teaches, the non-transitory computer-readable medium of claim 19, wherein the one or more instructions, that cause the one or more processors to perform the one or more actions (“The processor may include memory that stores methods, codes, instructions and programs”, [0111]]), cause the one or more processors to: perform another relative movement of the camera and the optical connector by the amount to adjust the field of view of the camera after determining the amount by which to adjust the field of view of the camera (Wilson in [0017] teaches capturing images, and processing the series of images acquired by the camera to determine the presence of a defect; “The method may further include determining a focus quality by evaluating the relative contrast within a series of captured images … and computing a total area of defects on the optical fiber end face (e.g. in order, for example, to calculate at least one of an insertion loss and a return loss)”, [0017]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438.  The examiner can normally be reached on 8:30 am to 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.A/Examiner, Art Unit 2872    

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872